Citation Nr: 1619885	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent to handle the disbursement of VA monetary benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued an August 2008 determination that the Veteran was incompetent to handle the disbursement of VA monetary benefits.  This matter was previously before the Board in February 2014, when it was remanded for additional development.  

In his July 2010 VA Form 9, the Veteran requested a Board hearing.  However, as set forth in a November 2013 letter from the Veteran's representative, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(e) (2015).  

The Virtual VA paperless claims processing system contains VA treatment records dating from April 2010 to August 2014 and an August 2011 report of general information from the Veteran.  All other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The Veteran is not competent to handle direct disbursement of his funds for VA purposes.  


CONCLUSION OF LAW

The criteria for a finding of competency to handle direct disbursement of the Veteran's funds for VA purposes are not met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

The Board remanded the instant appeal in February 2014 to schedule the Veteran for a VA psychiatric examination to determine his competency.  The Veteran was afforded a VA examination in August 2014, and the examination report complies with the Board's remand directives.  The RO subsequently readjudicated the Veteran's case in an August 2014 Supplemental Statement of the Case.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  VA's Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  For purposes of VA benefits, "claimant" means any individual applying for, or submitting a claim for, any benefit under chapter 51 of title 38 of the United States Code.  38 U.S.C.A. § 5100.  Thus, the VA's duties to notify and to assist, as set forth in the VCAA, are not for consideration with respect to competency determinations, as an individual seeking to restore competency is not seeking benefits under chapter 51, but is instead seeking a decision regarding how his benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA is not applicable to the Veteran's appeal.  

Although the VCAA does not apply to the instant appeal, there are nevertheless due process requirements concerning determinations of incompetency.  See 38 C.F.R. § 3.353(e).  In general, when the VA proposes to make an incompetency determination, the beneficiary must be notified of the proposed action and of the right to a hearing as set forth in 38 C.F.R. § 3.103.  See id.  If a hearing is requested, it must be held prior to a rating decision of incompetency.  Id.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  Id.  

The Board finds that the VA has fully complied with the due process requirements concerning competency determinations.  A proposed finding of incompetency was issued by the RO in February 2007 and was sent to both the Veteran and his representative in March 2007.  The March 2007 notification letter explained the effect that a finding of incompetency has on the payment of VA benefits, explained that a rating of incompetence would prevent the Veteran's ability to purchase a firearm under the Brady Act, and stated the Veteran's right to submit evidence and to request a personal hearing.  Although it appears that the notification letter and proposed finding of incompetency was returned as undeliverable, they were re-sent to the Veteran in January 2008.  

In February 2008, the Veteran requested a hearing prior to a finding of incompetency.  However, in May 2008, the Veteran, though his representative, requested a VA examination in lieu of the scheduled hearing.  A VA examination was scheduled, but as set forth in a July 2008 statement from the Veteran's representative, the Veteran requested that the examination be rescheduled, as he never received notification of the previously-scheduled appointment.  The Board observes that there is no indication in the claims file that notification regarding the scheduled VA examination was returned as undeliverable.  

The RO issued a rating decision in August 2008, in which it found that the Veteran was not competent to handle the disbursement of VA funds; the rating decision noted that he failed to report for a VA examination on June 24, 2008.  According to the August 2009 rating decision confirming a finding of incompetency, the Veteran failed to appear for a VA competency examination on August 10, 2009.  

In summary, the Veteran received notice regarding the proposed rating decision and failed to fully cooperate with efforts to schedule a VA examination prior to the rating decision that is currently on appeal.  In light of this history, the Board finds that the VA has complied with the due process requirements governing competency determinations.  See 38 C.F.R. § 3.353(e).  

III.  Competency to Handle Direct Disbursement of Funds

	Legal Criteria

For purposes of VA benefits, a "mentally incompetent person" is someone who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a).  

Unless the medical evidence is clear and convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding question by responsible medical authorities.  38 C.F.R. § 3.353(c) (adding that considerations of medical opinions will be in accordance with the principles set forth in § 3.353(a)).  Determinations regarding incompetency should be based on all of the evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

There is a presumption in favor of competency; as such, where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).  

	Factual Background

The Veteran is service-connected for chronic schizophrenia, paranoid type, rated at 70 percent disabling.  Additionally, the Veteran has been granted individual unemployability benefits as a result of his service-connected schizophrenia, effective August 2003.  

In an October 2006 VA Form 10-7132, Status Change Report, the chief of the Bay Pines VA Healthcare System noted that the Veteran was incompetent for VA purposes and recommended that a fiduciary guardianship be established for the Veteran based on October 2006 progress notes from the Veteran's treating providers.  As set forth in an October 2006 psychiatry consult note, the Veteran had a history of erratic behavior and multiple hospitalizations related to noncompliance with his medications for paranoid schizophrenia and alcohol dependence.  The Veteran had no permanent residency and way staying at motels.  The VA psychiatrist opined that the Veteran's insight appeared to be adequate, though his judgment had been poor.  Additionally, the psychiatrist noted that the Veteran's history of poor adherence to medications was at times related to his alcohol use, and at other times, was due to side effects of feeling that his medication was not necessary.  The psychiatrist referred the Veteran to a VA social worker for establishment of a fiduciary to help manage his finances and to help with establishing a permanent residency; the Veteran was noted to be agreeable.  An October 2006 VA social work note provides that the Veteran was unable to manage finances or to provide for his basic needs.  The social worker also noted that the Veteran was in agreement with being appointed a fiduciary.  

A January 2007 VA discharge summary provides that the Veteran was admitted for 6 days.  His chief complaint on admittance was that he was going to kill himself.  The discharge summary notes a history of several serious suicide attempts.  On initial review, he reported that he had been drinking heavily 3-4 days per week and that during this time, he took his medication sporadically.  At discharge, he had no suicidal ideation; the treating provider indicated that he had the ability to determine right from wrong and could anticipate potential consequences of his actions.  

According to a January 2008 VA discharge summary, the Veteran was admitted to the psychiatric ward for noncompliance with medication, rapid mood swings, and alcohol abuse.  His condition on discharge was noted as fair; he was not delusional, suicidal, or homicidal.  Following the Veteran's discharge, the Chief of the Bay Pines VAMC submitted a Status Change Report noting that the Veteran was incompetent for VA purposes and recommending a fiduciary guardianship.  A January 2008 VA psychiatry social work note submitted with the Status Change Report stated that the Veteran was incompetent to handle his own funds.  The social work note referenced the Veteran's diagnosis of schizoaffective disorder and long history of alcohol dependence and stated that the Veteran had a history of nonadherence to medications and of drinking alcohol, which led to many hospitalizations.  According to the social work note, the Veteran's Mental Health Intensive Case Management Team requested that a fiduciary be appointed to handle the Veteran's disability funds.  An addendum provides that a VA psychiatrist agreed with the VA social worker's assessment.  

A February 2008 discharge summary provides that the Veteran was admitted for 4 days after calling his mental health case manager and stating that he had been thinking a lot about suicide, that he might drink himself to death, and that he wanted to stab himself.  On admission, the Veteran's judgment was noted be chronically poor.  A VA psychiatry evaluation performed on admission notes that the Veteran had a long history of impulsive suicidal acts and gestures, in addition to severe binge alcohol dependence.  The Veteran admitted to consuming 24 beers per day in the week prior to being admitted, in addition to cocaine and MS Contin 3 days prior to being admitted.  He also reported being with "girls."  The psychiatric evaluation notes that the Veteran spent most of money on alcoholic binges, then lived modestly the rest of the month.  The treating provider indicated that the Veteran had some significant periods of sobriety while in substance treatment programs.  

According to a May 2008 VA mental health progress note, a manager at Palm Cove, the assisted living residence in which the Veteran was residing, reported that the Veteran was not drinking, had paid his bills, and had sent money to his mother, daughter, and ex-girlfriend.  A June 4, 2008 VA mental health progress note describes the Veteran as intoxicated with slurred speech and an angry affect.  The Veteran reported that he did not have money to pay his rent because he loaned money to other residents, and they would not pay him back.  The VA nurse wrote that based on a discussion with the residence's manager, the Veteran was intoxicated during the past week, spent his money on prostitutes, threatened people at the facility, and borrowed money from several residents for prostitutes, beer, and crack cocaine.  The VA nurse noted that the Veteran's judgment was impulsive.  The Veteran refused help from his mental health case manager; his only request was for more money.  According to a June 30, 2008 VA mental health progress note, the Veteran was not drinking that day.  The Veteran stated that he spent all of his money on crack cocaine, alcohol, and prostitutes, and that he "didn't care if [he] paid his bills."  His judgment was noted to be impulsive.  

As set forth in an August 2008 VA discharge summary, the Veteran was admitted due to uncontrolled alcohol abuse and significant mood instability with agitation and suicidal ideation.  According to the discharge report, the Veteran initially did "fairly well" living at Palm Cove after his February 2008 discharge, but after his son's death in approximately April 2008, the Veteran decompensated, returned to drinking, stopped taking his medications, and became increasingly agitated and labile.  The discharge summary notes that the Veteran was evicted from Palm Cove due to his drinking and agitated behavior and that he continued to progressively decompensate with mood instability, considerable thought disorganization with possible psychosis, and suicidal ideation.  With respect to the Veteran's past medical history, the psychiatrist noted that despite a great deal of treatment for chronic alcoholism, there was little long-term benefit.  At discharge, the Veteran's thinking was organized and goal-directed.  

Approximately 2 weeks later, the Veteran was admitted for 6 days after presenting to the VA emergency room intoxicated with vaguely suicidal statements.  In the September 2008 discharge summary, the psychiatrist stated that it was clear that the Veteran had significant difficulty maintaining sobriety, and he appeared to need a structured living environment.  According to the VA psychiatrist, the Veteran agreed to consider giving his sister fiduciary power so that he would have less money to spend toward his substance abuse.  According to a September 2008 VA psychiatry social work note, the Veteran was residing at Salvation Army and was awaiting his next disability check to find stable housing.  The VA social worker provided that he helped the Veteran complete a statement to request a fiduciary, as he had no funds available despite being 100 percent service-connected, had problems paying bills in the past, and would benefit from a fiduciary to manage his funds.  The Veteran was given information on the process of appointing a fiduciary and voiced his understanding.  As set forth in a September 2008 statement from the Veteran, he requested that his sister be appointed as his fiduciary because he was "unable to manage [his] finances due to [his] mental health conditions."  

The Veteran was admitted again approximately 2 weeks later after presenting to the VA clinic with COPD exacerbation and voicing suicidal ideations.  The October 2, 2008 discharge summary provides that the Veteran had not been caring for himself very well and that although he maintained sobriety for approximately 10 days after his last discharge, he had been drinking for the past 3 days.  The Veteran expressed concern that he would "drink himself to death."  According to an October 22, 2008 discharge summary, the Veteran was admitted overnight after heavy alcohol use and complaints of chest pain.  The Veteran's condition was fair on discharge.  

In November 2008, the Veteran was admitted for approximately 2 weeks; according to the December 2008 discharge summary, the reason for hospitalization was mixed mood symptoms in the context of alcohol dependence.  According to a November 2008 VA psychosocial assessment, a VA psychiatrist noted that stable domicile remained an issue for the Veteran, and a November 2008 VA psychiatry nurse practitioner note provides that the Veteran slept outside prior to admission.  As set forth in VA social work notes dated in November 2008, the Veteran inquired about the status of his sister being appointed his fiduciary.  The November 26, 2008 VA social worker noted that the Veteran showed good insight into wanting his sister to become his fiduciary, as he had been unable to meet the basic needs of shelter, food, and clothing on a consistent basis.  

According to a December 15, 2008 VA psychiatry treatment note, the police brought the Veteran to the VA emergency room under the Baker Act; he was reportedly intoxicated and was trying to get hit by a car.  The treatment record notes that the Veteran expressed his wish for a fiduciary because he received his check on the first of the month and had no money left.  The Veteran's judgment was noted to be questionable, but he was released on the same day, as he did not pose an imminent danger to himself or others.  The treating provider recommended "aggressively" pursuing a fiduciary for the Veteran to "prevent recurrent depletion of limited resources."  VA domiciliary notes dated in December 2008 indicate that the Veteran was homeless.  VA mental health treatment records dating from February to April 2009 note severe treatment noncompliance despite extensive involvement from VA mental health providers, in addition to multiple hospitalizations with recidivistic substance dependence exacerbating underlying mood/psychotic disorder; total abstinence was noted to be essential.  

A May 2009 VA field examination report provided that the Veteran did not need a fiduciary, as he was able to handle and manage his finances.  As such, the field examiner provided that the Veteran would be placed on Supervised Direct Pay for VA purposes.  The VA field examiner indicated that the Veteran was able to accurately state his sources of income and was aware of his exact expenses and costs of care.  The VA field examiner noted that the Veteran had the ability and capacity to personally receive, handle, and manage approximately all of his monthly income and that his monies were used for required personal items and expenses throughout the month.  The VA field examiner listed the Veteran's medications and opined that he needed no assistance taking medications at the proper time or in the proper doses, and that the Veteran's psychiatric condition remained stable and was likely to improve over time.  The VA field examiner did not find any questionable or unusual expenses, expenditures, or misuse of funds at the time of the interview.  An employee at the Veteran's apartment complex provided that the Veteran made timely payments.  The VA field examiner recommended a 1-year follow-up to ensure a stable environment and to re-evaluate the method of payment, and to schedule the Veteran for a VA examination.  Following the May 2009 field examination report, a VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse Benefits, was filed, which authorized supervised direct payments to the Veteran, effective May 7, 2009.  

The Veteran was admitted 3 times in June 2009; discharge summaries dated June 15, June 25, and July 1, 2009 provide that the Veteran had recently been evicted from his apartment and was homeless.  A June 25, 2009 VA psychiatric treatment record indicates that the Veteran claimed he had no money because it was stolen along with his medication; he also reported that he only took his medication when he felt he needed it.  In a June 2009 VA Status Change Report, the Chief of the Bay Pines VAMC recommended a fiduciary guardianship; as set forth in a June 26, 2009 VA psychiatry social note work, the Veteran was noted to be incompetent for VA purposes.  According to the social work note, the Veteran maintained that he did not need a fiduciary guardian; nevertheless, the VA social worker opined that the Veteran was not competent to handle his own funds and recommended that a fiducial guardian be appointed.  The VA social worker noted that the Veteran was 100 percent service connected, had 7 admissions to acute psychiatry (in addition several more to medicine), and that each time, it was because he spent his money on alcohol and became homeless, which resulted in the Veteran being readmitted until receipt of his next check.  

An August 2009 VA discharge summary provides that following his discharge in July, he failed to report to the substance abuse treatment program, ran out of his medications, and presented to the outpatient clinic complaining of suicidal ideation.  The treating provider noted that since approximately 1999, the Veteran only had periods of 3 to 4 months of sobriety at a time.  The Veteran requested discharge after several days; at discharge, he was noted to be able to determine right from wrong and could anticipate potential consequences of behaviors and actions.  

A September 2009 VA discharge summary notes that law enforcement called emergency medical services; the Veteran told emergency room staff that he walked into traffic and was trying to kill himself by "drinking himself to death."  The discharge summary indicates that the Veteran signed himself out against medical advice and that his discharge diagnosis was fever with leukocytosis.  According to a March 2010 VA discharge summary, the Veteran admitted to a recent increase in alcohol intake; his admitting diagnoses included alcohol intoxication.  According to an August 2014 VA examination report, the Veteran was also admitted to the VA for inpatient psychiatric treatment in February, April, July, and November 2011; January, April, May, July, and August 2012; and May, June, and October 2013.  

According to an August 2011 report of general information, the Veteran felt that a custodian would be beneficial; he requested that his sister to be appointed.  

In May 2012, the Veteran filed a written request for a fiduciary because he was "having several difficulties"; specifically, he stated that his mental health and his addiction issues were not well-controlled.  He added that a fiduciary would help him "stay in better control of [his] situation and enable [him] to have a higher quality of life."  The Veteran also identified the person he wished to be appointed.  

As set forth in a January 2014 brief from the Veteran's representative, the Veteran contended that he was able to manage his finances.  Specifically, the Veteran argued that his mental conditions improved since his May 2012 request for a fiduciary, and he requested that the VA ignore his statement on that form.  The Veteran claimed that he was able to pay his bills and provide money to his daughter.  

According to June 2014 VA treatment records, the Veteran presented to the emergency room with complaints of drinking a half of a gallon of whiskey per day and homicidal ideations.  The Veteran reportedly threatened someone, and the police were called.  The Veteran endorsed suicidal ideation, reporting that he was "killing [himself] with drugs and alcohol," and he requested detoxification.  The Veteran's blood alcohol level was noted to be 0.309, and he was admitted to impatient psychiatry.  VA treatment records during his period of admission indicate that he reported noncompliance with his medications for 2 weeks.  The Veteran was treated for stabilization and was discharged after 3 days; on discharge, his judgment and insight were noted to be poor.  

The Veteran was afforded a VA mental disorders examination on August 6, 2014.  The report lists diagnoses of schizoaffective disorder and severe alcohol use disorder.  The examiner noted that the Veteran had a long history of abusing alcohol with negative consequences and that he has not followed through with referrals to substance abuse treatment programs.  The examiner opined that although medical records indicate that the Veteran has reported fear of killing himself due to his drinking behavior, there has been no change in pattern.  The Veteran reported drinking a 12-pack of beer the night before the examination.  Additionally, the Veteran smelled of alcohol and admitted to drinking prior to the examination.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner stated that it was not possible to differentiate what portion of the Veteran's impairment was caused by each mental disorder, as his schizoaffective disorder and alcohol use disorder have been continuous, biologically, and behaviorally interactive.  The examiner added that essentially all of his inpatient psychiatric hospitalizations have been the result of noncompliance with medication for his schizoaffective disorder and excessive alcohol use.  

The examiner referenced the Veteran's long history of difficultly with his residential living situation; although he was currently living in an apartment, he had a history of living in assisted living and rehabilitation facilities, in addition to a history of homelessness.  With respect to relevant legal and behavioral history, the examiner noted that the Veteran had numerous behavioral incidents, including a recent threat to kill a pharmacist, and general medication noncompliance.  A variety of symptoms applied to the Veteran's condition, such as impaired judgment and impulse control, grossly inappropriate behavior, persistent danger of hurting self or others, and suicidal ideation.  As for behavioral observations, the examiner stated it was apparent that the Veteran drank alcohol prior to the examination.  

The Veteran reported that he was paid $2800 on the first of the month and had $260 left after paying his rent and cell phone bill, and sending money to his daughter.  He stated that carried all of his money in his wallet and that he was typically ran out of money by the 10th of the month.  The examiner opined that the Veteran was not competent to manage the disbursement of his VA monetary benefits.  The examiner referenced the Veteran's long history of poor judgment, psychosis, and altered mental functioning due to schizoaffective disorder and alcohol abuse, which has resulted in homelessness in the past, insufficient funds to support himself through the month, and numerous psychiatric hospitalizations.  The examiner added that the Veteran was likely to have improved judgment with a sustained period of sustained sobriety and that competency should be reevaluated at that time.  

	Analysis

As an initial matter, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

After careful review of the evidence of record, the Board concludes that the Veteran is not competent to handle the direct disbursement of VA benefits.  In reaching this conclusion, the Board notes that since the RO rendered its proposed finding of incompetency, numerous VA medical professionals have found the Veteran to be incapable of managing his VA benefits disbursements and have recommended that a fiduciary guardian be appointed.  As noted in the August 2014 VA examination report, the Veteran has a long history of poor judgment, psychosis, and altered mental functioning due to his schizoaffective disorder and alcohol abuse that has resulted in homelessness, insufficient funds to pay for basic expenses, and numerous psychiatric hospitalizations.  This is consistent with VA discharge summaries and treatment records, which reflect continued noncompliance with medication, alcohol abuse, rapid mood swings, and suicidal ideations.  The Veteran's discharge summaries and VA treatment records demonstrate multiple periods of homelessness despite the Veteran being 100 percent service-connected and receiving approximately $2,700 per month in VA benefits.  The record describes multiple occasions during which the Veteran did not pay his bills, but instead spent his VA funds on alcohol, narcotics, and/or prostitutes.  As noted in June 2008 VA treatment records, the Veteran displayed a pattern of spending his money on alcohol, becoming homeless as a result, and being admitted for inpatient treatment until issuance of his next check.  

The Board acknowledges that the May 2009 VA field examiner opined that the Veteran was able to handle and manage his finances, and as such, he did not require a fiduciary.  However, the Board finds that the VA field examiner's opinion is significantly outweighed by other, more probative evidence of record.  Cf. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In concluding that the Veteran was capable of handling and managing his finances, the field examiner appeared to rely, at least in part, on the fact that the Veteran's mental health condition was stable, and he required no assistance taking his medications at the proper time or in the proper dosages.  However, the Veteran's discharge summaries and treatment records, including those dated in June 2009, only a month after the field examination report, repeatedly list noncompliance with medication.  As noted in the August 2014 VA examination report, essentially all of the Veteran's inpatient psychiatric hospitalizations have been the result of noncompliance with his medication regime to manage his schizoaffective disorder and the excessive use of alcohol.  The field examiner also relied on his assessment that the Veteran was aware of the sources and amounts of his income, in addition to his exact expenses and costs of care, and that the Veteran had the ability and capacity to personally receive, handle, and manage approximately all of his monthly income, as his monies were used for required expenses throughout the month.  The Board acknowledges that the record does contain some evidence showing that the Veteran paid certain expenses on time, such as a May 2008 treatment record noting that the Veteran paid his bills, and the Veteran's report that he had paid his August 2014 rent and cell phone bill, as set forth in the most recent VA examination report.  However, these notations are afforded little probative value given the Veteran's documented history of running out of money before the end of the month and finding himself homeless, including in June 2009, only a month after the filed examination report was completed.  Moreover, the August 2014 VA examination report indicates that the Veteran continues to lack the capacity to manage his monthly income; only 5 days after receiving his monthly VA funds, the Veteran only had $260 left and stated that he typically ran out of money by the 10th of the month.  

The Board has also considered the Veteran's contention, as set forth in the January 2014 brief from his representative, that his mental conditions have improved since requesting a fiduciary in May 2012 and that he is competent to handle direct disbursement of his VA funds.  The Veteran stated that he is able to pay his bills and provide monies to his daughter.  The record reflects that the Veteran has a demonstrated history of both requesting, and rejecting, the appointment of a fiduciary to handle his monetary benefits.  In light of the Veteran's inconsistent statements regarding the appointment of a fiduciary, and his documented history of impaired judgment, the Board affords limited weight to the contentions set forth in the January 2014 brief.  Further, although the Veteran maintains that his mental condition has improved and that he is competent to handle his funds, his statement is outweighed by more probative evidence of record, including the additional VA examination obtained following the January 2014 brief.  Whether the Veteran's mental condition has improved requires a determination by a medical professional, as it is beyond the scope of lay observation.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno v. Brown, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Here, the medical evidence of record indicates that contrary to the Veteran's report, there is continued noncompliance with medication, excessive alcohol use, inpatient psychiatric hospitalizations, and insufficient funds to pay for basic necessities throughout the month.  

In concluding that the Veteran is not competent to handle the direct disbursement of VA benefits, the Board acknowledges the presumption in favor of competency.  However, despite this presumption and the Veteran's wish to be declared competent, the evidence of record clearly and convincingly supports a finding of incompetency.  The medical opinions of record have concluded on multiple occasions that the Veteran is not competent to manage his financial affairs.  These medical opinions are well-supported by rationale and were made by treating providers who demonstrated a high degree of familiarity with the Veteran's psychiatric condition and medical history.  As such, these medical opinions overwhelmingly outweigh the May 2009 VA field examiner's opinion that the Veteran is competent to manage his finances, as well as the Veteran's contentions as set forth in the January 2014 brief, and there is no reasonable doubt as to the Veteran's mental capacity to manage his own affairs.  As set forth in the August 2014 VA examination report, the Veteran has a long history of poor judgment, psychosis, and altered mental functioning due to schizoaffective disorder and alcohol abuse, which has resulted in insufficient funds to support himself throughout the month, periods of homelessness, and numerous psychiatric hospitalizations.  Accordingly, the evidence clearly and convincingly shows that the Veteran lacks the mental capacity to contract or to manage his own affairs, including the disbursement of VA funds without limitations.  38 C.F.R. § 3.353.  



ORDER

Restoration of competency status for VA benefit purposes is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


